Name: 78/979/EEC: Council Decision of 20 November 1978 replacing an alternate member of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-11-28

 Avis juridique important|31978D097978/979/EEC: Council Decision of 20 November 1978 replacing an alternate member of the Advisory Committee on Vocational Training Official Journal L 331 , 28/11/1978 P. 0029 - 0029****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 20 NOVEMBER 1978 REPLACING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 78/979/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ), AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING 15 OCTOBER 1980 , WHEREAS A SEAT AS ALTERNATE MEMBER ON THE ABOVE COMMITTEE IN THE ' WORKERS REPRESENTATIVES ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF DR NIERHAUS , NOTIFIED TO THE COUNCIL ON 7 NOVEMBER 1978 , HAVING REGARD TO THE NOMINATION SUBMITTED ON 7 NOVEMBER 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR WOLFGANG HEMPEL IS HEREBY APPOINTED ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF DR NIERHAUS FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , I.E . UNTIL 15 OCTOBER 1980 . DONE AT BRUSSELS , 20 NOVEMBER 1978 . FOR THE COUNCIL THE PRESIDENT K . VON DOHNANYI